DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     KEVIN and HANNAH COLE,
                            Appellants,

                                    v.

           BENJAMIN HOWARD and VILLA OCEANA, INC.,
                         Appellees.

                              No. 4D20-367

                              [June 18, 2020]

   Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Jeffrey R. Levenson, Judge; L.T. Case
No. CACE17-010848.

  Lamont Mignott of Mignott Law, P.A., Miami, for appellants.

  Philippe Symonvicz, Fort Lauderdale, for appellees.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and CONNER, JJ., concur.


                          *          *          *

  Not final until disposition of timely filed motion for rehearing.